DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the nozzle assembly" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, line 13-14, the recitation “and distribute the water is outward and away from the nozzle assembly” is grammatically incorrect.
Claim 3 recites the limitation "the upper element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the vertically extending element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the radially extending rib" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the interim arc adjustment mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 6, line 7-9, the recitation “such that the interim arc adjustment element rotates with the arc of coverage adjustment element and rotated the upper element” is grammatically incorrect.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 7 and 8 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunnicutt et al. (2012/0292403).
Hunnicutt et al. disclose a sprinkler assembly comprising:
a base 16;
a nozzle element 62 mounted in the base and including an arcuate opening 20 through which a stream of water passes;
an arc of coverage adjustment element 64 mounted in the base and operatively connected to the nozzle element and accessible from an exterior (via cap 12) of the nozzle assembly to expand and contract the arcuate opening in the nozzle element to adjust an arc of coverage (paragraphs 0043 and 0045) provided by the stream of water provided by the nozzle element;
a shaft 34 extending through the base, the nozzle element, and the arc of coverage adjustment element and extending above the base, the shaft axially movable relative to the base (paragraph 0044);
a rotating distributor 22 mounted on a top end of the shaft and rotatable with respect thererto, the rotating distributor positioned to receive the stream of water and distribute the water is outward and away from the nozzle assembly in the arc of coverage;
wherein the upper element 106 is operatively connected to the arc of coverage adjustment element 64 such that movement of the arc of coverage adjustment element moves the vertically extending element 108 relative to the radially extending rib 96 to expand and contract the arcuate opening;
further comprising an interim arc adjustment mechanism 114 positioned between and connected to the arc of coverage adjustment element and the upper element;
further comprising a flow control element 130 operably connected to the base and accessible from an exterior of the nozzle assembly, the flow control element configured to adjust a flow of water to the nozzle element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK